RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

WITHDRAWN REJECTIONS
The 35 U.S.C. §102 rejections of the claims made of record in the office action mailed on 07/30/2021 have been withdrawn due to Applicant’s arguments in the response filed 02/16/2021.
The 35 U.S.C. §103 rejections of the claims made of record in the office action mailed on 07/30/2021 over Bujard et al. and secondary references have been withdrawn due to Applicant’s arguments in the response filed 02/16/2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4 and 14-19 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238).
Regarding claims 1-4, Uchikawa et al. teaches a pigment comprising a copper or copper alloy that is subjected to a chemical conversion coating process. (Abstract). The conversion coating is produced by mixing the pigments in a potassium sulfide solution to provide a sulfide 
Uchikawa et al. does not teach the inclusion of a functional coating as claimed.
Argoitia et al. teaches chromatic diffractive pigments having a reflective layer, a dielectric material on either side of the reflector layer and an absorber layer on each dielectric layer. (Abstract, Fig. 4 and 6). The reflective layer may include a metal such as copper. (col. 13, lines 60-67). Argotia et al. teaches that the dielectric layer includes metal oxide materials such as titanium, aluminum oxide and tin oxide. (col. 14, lines 8-47). The absorber layers may include metallic materials such as chromium, nickel, aluminum, silver, copper, platinum, vanadium, cobalt, iron, tin, tungsten, molybdenum and rhodium. (col. 17, lines 16-39). Either or both of these layers would meet the limitations of “functional layers” as claimed. The functional layers may include a diffraction grating which creates a color shifting effect. (col. 4, lines 11-35 and col. 7, lines 41-65).
It would have been obvious to one of ordinary skill in the art to provide functional coatings as described in Argoitia et al. onto the surface of the copper flakes of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to provide functional coatings as described in Argoitia et al. in order to provide interference/color shifting patterns to the flakes which are desirably used in several applications such as inks, paints, plastics and cosmetics. 

Regarding claim 14, the method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.
Regarding claims 15-19, the particles of Uchikawa and Argoitia et al. include electrically conducting materials (Uchikawa et al., Abstract). and may include magnetic materials. (Argoitia, col. 17, lines 16-39).

Claims 5, 10 and 12 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Kuebelbeck et al. (U.S. App. Pub. No. 2005/0204958).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa and Argoitia et al. do not teach the taggant material as claimed
Kuebelbeck et al. teaches a platelike effect pigment having a melamine formaldehyde resin thereon containing a fluorescent dye or UV absorber material on the outer surface thereof for improving the brightness and luminosity of the effect pigments. (Abstract and par. [0015]-[0017]).
It would have been obvious to one of ordinary skill in the art to apply a functional coating having a UV absorber or fluorescent material on the metal effect pigments of Uchikawa, as taught by Kuebelbeck et al.
One of ordinary skill in the art would have found it obvious to apply a functional coating having a fluorescent material or UV absorber in order to improve the brightness and luminosity of the effect pigments, as taught in Kuebelbeck et al.

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Sapper et al. (WO 01/94029).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa and Argoitia et al. do not teach the surfactant material as claimed
Sapper et al. teaches coating compositions for unprimed iron-based substrates wherein the coating comprising a hydrophilic color/effect imparting pigment. (Abstract). Sapper et al. further teaches that the surface of the pigments are functionalized with a surfactant, such as nonionic surfactants to hydrophilize the pigments which allows them to be used in an aqueous coating composition to reduce the amount of organic solvents used during painting of substrates such as those used in automotive applications.
It would have been obvious to one of ordinary skill in the art to treat the outer surface of the pigments of Uchikawa et al. with a surfactant, including nonionic surfactants, as disclosed in Sapper et al.
One of ordinary skill in the art would have found it obvious to treat the alter surface of the pigments of Uchikawa et al. with a surfactant in order to render them hydrophilic for use in an aqueous coating composition.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Cacace et al. (U.S. Pat. No. 6,533,858).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising a steric stabilizer as claimed in claim 7 or an organic compound as claimed in claim 9.
Cacace et al. teaches effect pigments which are non-bleeding and non-agglomerated comprising one or more hydrolyzed silane coupling agents attached to the surface thereof. (Abstract). The pigments are surface modified with the silane coupling agents in order to improve the affinity between the organic and inorganic materials. (col. 4, lines 17-24). Examples of silanes include aminopropyltriethoxysilane which is an example of an amine compound which would have steric stabilizing effects. (col. 4, lines 30-45).
It would have been obvious to one of ordinary skill in the art to modify the surface of the pigments of Uchikawa et al. with a silane compound, including aminopropyltriethoxysilane, as disclosed in Cacace et al.
One of ordinary skill in the art would have found it obvious to modify the surface of the pigments with a silane compound in order to improve the compatibility of the pigments with a resin material and to reduce the agglomeration thereof.

Claims 8 and 16-17 are rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Kong et al. (U.S. App. Pub. No. 2008/0095852).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising an ormosil having a composition as claimed.
Kong et al. teaches a layered nanoparticle having either a porous or solid core. (par. [0087]). The shell material may be a ormosil including combinations of VTES, TEOS and acrylate containing silanes. (par. [0148]). The shell composition disclosed in Kong et al. are advantageous from the standpoint of having a dopant species therein for using the nanoparticles in applications such as optical storage, data encryption and security ink. (par. [0013]).
It would have been obvious to one of ordinary skill in the art to apply an ormosil coating composition as disclosed in Kong et al. onto the surface of the pigments of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to apply an ormosil coating in view of the use of the coating for encapsulating a dopant materials in discrete locations of the pigments, which may be used for example in security inks.

Regarding claims 16-17, Kong et al. teaches that the dopant material may be a magnetic material (par. [0150]), thereby rendering the particles magnetic. It would have been obvious to render the pigments of Uchikawa et al. magnetic for use in security features by aligning them or for use in EMI applications.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of O’Keefe (U.S. App. Pub. No. 2006/0159922).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising a dye from the group selected in claim 11.
O’Keefe teaches thermal infra-red reflective pigments which comprise flakes having coatings thereon containing dyes such as phthalocyanines. (par. [0050]-[0053]). These types of dyes are used due to their low refractive index to compensate for increased refractive index due to the binder material in the coating, thereby mitigating TIR losses. (par. [0014]).
It would have been obvious to one of ordinary skill in the art to use phthalocyanine dyes as a colorant in coating layer on the surface of the pigments of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to use phthalocyanine dyes due to their low refractive index which improves any losses in IR reflectivity.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa et al. (JPS57-128750) (cited in the IDS filed on 07/30/2020, citations to machine translation thereof.) in view of Argoitia et al. (U.S. Pat. No. 6,841,238), further in view of Huber (U.S. Pat. No. 7,579,079).
Uchikawa and Argoitia et al. are relied upon as described in the rejection of claim 1, above.
Uchikawa et al. does not teach a functional coating comprising an antioxidant chosen from a hindered amine light stabilizer.
Huber teaches UV-stabilized particles having on the surface thereof a treatment material including hindered amines. (col. 4, lines 11-20). Huber teaches that the UV stabilizer material which allows the particles to be used in a surface coating as a UV filter. (col. 1, lines 6-22).
It would have been obvious to one of ordinary skill in the art to apply a hindered amine light stabilizer to the surface of the pigments of Uchikawa et al.
One of ordinary skill in the art would have found it obvious to apply a hindered amine light stabilizer on the surface of the pigments in order to impart UV protecting properties to the pigments, which have utility when using the pigments in a UV filter coating composition.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/30/2021 regarding the 35 U.S.C. §103 rejections over Uchikawa and Argoitia et al. rejections made of record in the office action mailed on 03/31/2021 have been carefully considered but are deemed unpersuasive.
Applicant argues that it is unclear what the functional layers of Argoitia et al. are and that the combination of Uchikawa and Argoitia et al. would simply result in the combination of two pigment mixtures. The Examiner disagrees. Argoitia et al. teaches that the pigments of his invention comprises dielectric and absorber layers (Abstract), either of which would meet the limitation of functional layers as claimed. These layers impart interference and color-shifting properties to the flakes comprising the central reflector layer, as discussed in col. 7, lines 51-65col. 16, lines 14-19 and col. 16, lines 59-66. Furthermore, a diffractive grating with these layers allows for the formation of an angle dependent color and optical effects. (col. 7, line 66 – .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/20/2021